Appeal from an order of the Court of Special Sessions of the City of New York, Borough of Brooklyn, dismissing an information charging respondent with a violation of section 986 of the Penal Law (bookmaking). Order reversed on the law and information reinstated. It is our opinion that the facts alleged in the information are sufficient to charge the commission of the crime, that the information is good on its face, and that under such circumstances there is no authority in the Court of Special Sessions to dismiss the information on the ground that a prima facie case could not be proved against the respondent. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.